Case 3:19-cv-00737-DJH-RSE Document 19 Filed 09/11/20 Page 1 of 1 PageID #: 947




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

  TONY V. DANG,                                                                           Plaintiff,

  v.                                                          Civil Action No. 3:19-cv-737-DJH-RSE

  COMMISSIONER OF SOCIAL SECURITY,                                                       Defendant.

                                                 * * * * *

                                                  ORDER

           Plaintiff Tony V. Dang filed this action seeking review of the decision by Defendant
 Commissioner of Social Security to deny Dang’s application for disability insurance and
 supplemental security income benefits. (Docket No. 1) The case was referred to Magistrate Judge
 Regina S. Edwards for report and recommendation. Judge Edwards issued her Findings of Fact,
 Conclusions of Law and Recommendation on August 25, 2020, recommending that the
 Commissioner’s decision be affirmed. (D.N. 18) The time for objections to the magistrate judge’s
 recommendation has now run, with no objections filed. See 28 U.S.C. § 636(b)(1)(C); Fed. R.
 Civ. P. 72(b)(2).
           Because no party has objected to the report and recommendation, the Court may adopt it
 without review. See Thomas v. Arn, 474 U.S. 140, 150 (1985). Nevertheless, the Court has
 conducted its own review of the record and finds no error in the magistrate judge’s conclusions.
 Accordingly, and the Court being otherwise sufficiently advised, it is hereby
           ORDERED as follows:
           (1)       The Findings of Fact, Conclusions of Law, and Recommendation of Magistrate
 Judge Regina S. Edwards (D.N. 18) are ADOPTED in full and INCORPORATED by reference
 herein.
           (2)       A separate judgment will be entered this date.

           September 9, 2020




                                                             David J. Hale, Judge
                                                          United States District Court

                                                      1
